In an action to recover a real estate broker’s commission, the defendant appeals f rom an order of the Supreme Court, Nassau County (Lockman, J.), entered December 16, 1993, which, inter alia, denied its motion for summary judgment.
Ordered that the order is affirmed, with costs.
On this record, we find that the defendant failed to make a prima facie showing of entitlement to judgment as a matter of law by means of evidence eliminating any material issue of fact regarding, inter alia, whether the plaintiff brokerage was a procuring cause of the subject transaction (see, e.g., Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853; Fidelity Bus. Brokers v Gamaldi, 190 AD2d 709, 710).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Sullivan, J. P., Miller, Pizzuto and Friedmann, JJ., concur.